EXHIBIT32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER UNDER 18U.S.C. §1350 I, Robert G. Wilmers, Chairman of the Board and Chief Executive Officer of M&T Bank Corporation, certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18U.S.C. Section1350, that: (1)the Annual Report on Form10-K of M&T Bank Corporation for the annual period ended December31, 2016 (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 (15U.S.C. 78m or 78o(d));and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of M&T Bank Corporation. The foregoing certification is being furnished solely pursuant to 18U.S.C. §1350 and is not being filed as part of the Report or as a separate disclosure document. /s/Robert G. Wilmers Robert G. Wilmers February22, 2017 A signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to M&T Bank Corporation and will be retained by M&T Bank Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
